DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Status of Claims
This action is in reply to the RCE filed on 08/22/2022.
Claims 1, 10, and 18 have been amended
Claims 1-25 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 08/22/2022 regarding the 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Applicant argues that 35 U.S.C. § 101 rejection starting on page 10 of the response.  

Applicant argues that the newly amended claim now includes the element "training, using the set of training data, an implicit correlation model in order to determine a set of correlation(s) between items included in the set of bills of the user, with the implicit correlation model being a machine learning algorithm." Applicant further amended the claims to recite “the training of the implicit correlation model including: receiving, by the implicit correlation model, textual data of the set of bills, and mapping, by the implicit correlation model, the textual data of the set of bills to a schema concept type(s) of a unified bill system.”  Applicant further argues that the newly added element integrates the claims into a practical application.  
Examiner respectfully disagrees.  The newly added claim elements amount to an improvement to the abstract idea of fundamental economic practice and commercial interactions which are certain methods of organizing human activity.  Currently the training of the implicit correlation model and application of the model is discussed at a high level of generality, and it serves to improve the abstract idea of reading and consolidating bills.  

Therefore applicant's 35 U.S.C. § 101 is unpersuasive.


Regarding the 103 arguments on page 12 of the response. 

Applicant’s arguments, filed 08/22/2022 with respect to the 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 103 of claims 1-25 has been withdrawn. 

Claim Objections
Claim 1, 10 and 18 are objected to because of the following informalities:  the claim recites “set of correlation(s)” which can be read as “set of correlation” which is grammatically incorrect.  Appropriate correction is required.
Claims 2-9, 11-17, and 19-25 are further objected to as they depend from their respective independent claims.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 16 and 24  recites the limitation " the determined correlation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. (NOTE: claim 1 has been amended to recite a “determined set of correlation(s))
Claim 9, 17 and 25 recites the limitation “the correlation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. (NOTE: claims 1, 10 and 18 have been amended to recite a “set of correlation(s))

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-25 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 10 and system Claim 18.  Claim 1 recites the limitations of:
A method comprising:
parsing, by one or more processors, a plurality of bills of a user, the plurality of bills including bills with varying formats;
identifying, by one or more processors, a set of bills of the plurality of bills of the user, the set of bills including related bills based at least in part on a prebuilt rule with the prebuilt rule requiring that the related bills have a minimum match score needed for the related bills to be considered as related, with the match score being a numerical scale that indicates an extent to which fields in the identified set of bills are the same;
generating, by a machine learning module, a set of training data, 
training, using the set of training data, an implicit correlation model in order to determine a set of correlation(s) between items included in the set of bills of the user, with the implicit correlation model being a machine learning algorithm, and with the training of the implicit correlation model including:
receiving, by the implicit correlation model, textual data of the set of bills, and
mapping, by the implicit correlation model, the textual data of the set of bills to a schema concept type(s) of a unified bill model;
determining, by one or more processors and by use of the implicit correlation model, a set of correlation(s) of one or more items of the set of bills of the user; and
generating, by one or more processors, a consolidated bill, from the set of bills of the user, based at least in part on the determined set of correlation(s) of the one or more items.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1, 10 and 18 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more processors,  by a machine learning module, a set of training data,  and the implicit correlation model (Claim 1) one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (claim 10) and “one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:” (Claim 18). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite further additional elements of “generating, by a machine learning module, a set of training data, training, using the set of training data, an implicit correlation model in order to determine a set of correlation(s) between items included in the set of bills of the user, with the implicit correlation model being a machine learning algorithm, and with the training of the implicit correlation model including:” The elements are discussed at a high level generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Therefore claims 1, 10, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0071] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 10, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-9, 11-17, and 19-25 further define the abstract idea that is present in their respective independent claims 1, 10, and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, 11-17, and 19-25 are directed to an abstract idea.  Thus, the claims 1-25 are not patent-eligible.
Prior Art Rejection
After further search and consideration the prior art rejection of claims 1-25 is withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693